                                   2:17-cv-02265-CSB-EIL # 53        Page 1 of 1
                                                                                                          E-FILED
Judgment in a Civil Case (02/11)                                          Thursday, 20 February, 2020 01:29:45 PM
                                                                                     Clerk, U.S. District Court, ILCD
                             UNITED STATES DISTRICT COURT
                                                    for the
                                           Central District of Illinois

Richard Brooks,                                     )
                                                    )
                    Plaintiff,                      )
                                                    )
                               vs.                  )        Case Number: 17-2265
                                                    )
City of Kankakee Illinois,                          )
                                                    )
                    Defendant.                      )

                                   AMENDED JUDGMENT IN A CIVIL CASE

  ☒ JURY VERDICT. This action came before the Court for a trial by jury.                   The issues
have been tried and the jury has rendered its verdict.

       IT IS ORDERED AND ADJUDGED that Plaintiff recover nothing on his claim against
Defendant that the April 25, 2016, reprimand was in retaliation for engaging in protected
activity.

  ☒ DECISION BY THE COURT.                       This action came before the Court, and a decision has
been rendered.

     IT IS ORDERED AND ADJUDGED that Plaintiff recover nothing on his claim against
Defendant that he was not promoted to sergeant in retaliation for engaging in protected activity.

    IT IS FURTHER ORDERED AND ADJUDGED that Defendant is awarded costs in the
amount of $1,435.55 from Plaintiff.


Dated: February 20, 2020

                                                             s/ Shig Yasunaga
                                                             Shig Yasunaga
                                                             Clerk, U.S. District Court
